DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.

 Status of the Claims
Claims 1-27, 29, 31-32, 34-35, 40, 42-43, 46-49, 51-56 and 58-71 have been canceled.
Claims 28, 30, 33, 36, 39, 41, 44-45, 50 and 57 are presented for examination on the merits.

Independent claim 28 has been amended to broaden the claimed method to producing blue colorant such that the material with which the recited amino acids are combined is not limited to genipin, purified genipin, pre genipin compounds, iridoid compounds, genipin derivitatives, a genipin containing compound, and combinations of any thereof, but can included any whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 30, 33, 36, 39, 41, 44-45, 50 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a natural blue colorant that is light stable, heat stable, and acid stable by a specific combination of specific amino acids with Genipa americana (e.g., Example 1), does not reasonably provide enablement for producing a blue colorant by combination of any or all of the recited amino acids with any or all fruits.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are drawn to a method of producing blue colorant by combining any of the amino acids lysine, isoleucine, alanine, phenylalanine, serine, threonine, glutamic acid, glycine, arginine, glutamine, valine, leucine, methionine, asparagine, tyrosine, carnitine, taurine and any whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. However, the specification provides only one working example of a method of producing a blue colorant as claimed, that is—the method as described in Example 1 with the specific conditions detailed therein (i.e., huito fruit blended with water heated at 40°C for 10 minutes while adding 4% by weight an amino acid solution (isoleucine:lysine, 70:30); filtered; filtrate heated at 80°C for 3 hours and concentrated). 
The instant specification stated that : It was found that adjusting the ratio of isoleucine:lysine  produced variations in color. Increasing the amount of isoleucine produced greener colors, while increasing the amount of lysine produced more purple 
notes. The 70:30 isoleucine:lysine ratio produced a vibrant blue color. However, 
given natural discrepancies inherent in the fruit, specific ratios may need to be adjusted to achieve a desired shade of the natural colorant. 



 The unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of beeswax bloom as an anti-inflammatory is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. 
The specification does not provide any specific guidance to show that fruits combined with any of the recited amino acids in any combination would produce a blue colorant as claimed.  An artisan would have to test every potential extraction technique with the virtually limitless number of fruits and amino acid combinations to see if a blue colorant is produced. This degree of experimentation clearly places an undue burden on the artisan of ordinary skill. The specification only provides testing data that the extract produced by the extraction procedures and variables disclosed in paragraph [0050 and 0051]. Given the wide range of possible resulting colorants that could potentially result from various combinations and the unpredicatiblity of the phytochemicals of various fruits, the presence of a single example of an single method of producing a blue colorant with a specific combination of huito fruit and isoleucine/lycine provides insufficient guidance to the person to practice the invention.
Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for the full scope of the invention.

Claims 28, 30, 33, 36, 39, 41, 44-45, 50 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.



Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 

Applicant’s claims are drawn to a method of producing blue colorant by combining any of the amino acids lysine, isoleucine, alanine, phenylalanine, serine, threonine, glutamic acid, glycine, arginine, glutamine, valine, leucine, methionine, asparagine, tyrosine, carnitine, taurine and any whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. However, the specification provides only one working example of a method of producing a blue colorant as claimed, that is—the method as described in Example 1 with the specific conditions detailed therein (i.e., huito fruit blended with water heated at 40°C for 10 minutes while adding 4% by weight an amino acid solution (isoleucine:lysine, 70:30); filtered; filtrate heated at 80°C for 3 hours and concentrated). 
The instant specification stated that : It was found that adjusting the ratio of isoleucine:lysine  produced variations in color. Increasing the amount of isoleucine produced greener colors, while increasing the amount of lysine produced more purple 
notes. The 70:30 isoleucine:lysine ratio produced a vibrant blue color. However, 
given natural discrepancies inherent in the fruit, specific ratios may need to be adjusted to achieve a desired shade of the natural colorant. 
This disclosure is a very few number in comparison to the vast number of combinations of fruits/amino acids which could be made. There is no evidence provided in the specification that Applicant is in possession of the claimed invention of producing a blue colorant other than that of Example 1.   

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 30, 33, 36, 39, 41, 44-45, 50 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8,945,640) in view of Kelly et al. (US2012/0219667) and further in view of Kisters et al. (US 6,331,569).
A process of making a natural blue colorant comprising: mixing an amino acid with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound and  heating to produce said colorant is claimed.
Wu et al. discloses a process of making a natural colorant (a method of preparing (a process) a natural colorant from Genipa americana; abstract; column 2, lines 39-42) comprising: mixing a primary amine (a primary amine; column 5, lines 10-13) containing compound to a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend (a genipin-rich extract from the fruit of Genipa American (a material consisting of genipin) is mixed with compounds having the primary amine group (forming a blend); abstract;
column 2, lines 39-42; column 5, lines 4-6, 24-26); and heating the blend (heating the mixed genipin-rich extract and the primary amine (the blend); column 2, lines 39-42; column 8, lines 23-25; column 9, lines 24-26), thus producing the natural colorant (heating the mixed materials to form the natural colorant with a desired color such as red or blue; column 2, lines 39-42; column 8, lines 29-31; column 9, lines 24-26).
Wu et al.  further discloses wherein the genipin-containing compound is selected
from the group consisting of Genipa americana (the genipin-rich extract from the Genipa americana; abstract; column 3, lines 27-29), fruits from close relatives of Genipa americana, and combinations of any thereof.
Wu et al. further discloses wherein the material (the genipin-rich
extract from the Genipa americana; abstract; column 3, lines 27-29) is in the form selected from the group consisting of whole fruit (whole; fruit; column 3, lines 23-26), fruit juice (fruit juice; column 3, lines 23-26), fruit puree (fruit puree; column 3, lines 23-26), fruit juice concentrate (fruit juice concentrate; column 3, lines 23-26), dried powder from fruit (dried powder from fruit; column 3, lines 23-26), dried powder from juice (dried powder from juice; column 3, lines 23-26), water-insoluble parts of fruit (water-insoluble parts of fruit; column 3, lines 23-26), derivatives of any thereof, and combinations of any thereof.
Wu et al. further discloses wherein the amino acid is selected from the group _
consisting of isoleucine, L-isoleucine (L-isoleucine; cotumn 9, lines 50-52), lysine (lysine; column 5, lines 14-17; column 6, lines 10-15), L-lysine monohydrochloride, arginine, L-arginine base, glutamic acid (glutamic acid; column 6, lines 10-15), L-glutamic acid HCI, phenylalanine, L-phenylalanine, alanine (alanine; column 5, lines 14-17; column 6, lines 10-15; column 8, lines 29-31), serine (serine; column 5, lines 14-17; column 6, lines 10-15), glycine (glycine; column 5, lines 14-17; column 6, lines 10-15), arginine (arginine; column 5, lines 14-17; column 6, lines 10-15), glutamine (glutamine; column 5, lines 14-17), valine (valine; column 5, lines 14-17; column 6, lines 10-15), leucine (leucine; column 5, lines 14-17; column 6, lines 10-15), methionine (methionine; column 5, lines 14-17), asparagine (asparagine; column 5, lines 14-17), tyrosine (tyrosine; column 5, lines 14-17), carnitine (carnitine; column 5, lines 14-17), taurine (taurine; column 9, lines 50-52), and combinations of any thereof.
Wu et al. further discloses wherein the processing the material
further comprises an action selected from the group consisting of chopping (the Genipa americana fruits are cut into pieces (chopping); abstract; column 3, lines 27-29; column 7, lines 14-19), blending, blending with water (pureed and blended with deionized water; column 7, lines 16-19), mashing (pureed; column 7, lines 16-19), extracting juice, milling, filtering (filtering; column 7, lines 20-24), pressing, heating; drying, and combinations of any thereof. 
Wu et al. further discloses the process further comprising filtering the blend (after being blended and pureed with the deionized water, puree solids are separated from aqueous extract by filtration; column 7, lines 16-24), resulting in a permeate (filtered to separate an insoluble solid form an aqueous extract (a permeate); column 7, lines 20-35).
While Wu et al. discloses filtering (filtering using a filter paper;
column 9, lines 18-23) the reference does not explicitly disclose wherein filtering the blend further comprises passing the blend through a membrane with a
molecular weight cutoff of 5,000 Daltons or less. 
However, Kelly discloses wherein filtering a blend further comprises passing the blend through a membrane with a molecular weight cutoff of 5,000 Daltons or less (a nanofiltration (passing through a membrane) of a mixture (blend) to remove residues that are less than 1,000 Daltons; paragraph [0011}; table 1).
Furthermore, while Wu et al. does not disclose wherein the amino acid is the combination of amino acids selected from the group consisting of isoleucine and lysine, and isoleucine and alanine. However, Kisters discloses wherein the amino acid is the combination of amino acids selected from the group consisting of isoleucine and lysine (the amino acid blend comprising 25 percent isoleucine and 10 percent lysine, therefore 25/35x100= 71 percent isoleucine and 10/35x100= 29 percent lysine; column 5, lines 20-29). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Wu et al. in order to have provided wherein the amino acid is the combination of amino acids selected from the group consisting of isoleucine and lysine, as previously disclosed by Kisters, for the benefit of incorporating isoleucine and lysine into a natural colorant to achieve improved hair growth and hair structure (Kisters; column 1, lines 12-15).
 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Wu et al., in order to have provided filtering a blend further comprises passing the blend through a membrane with a molecular weight cutoff of 5,000 Daltons or less, as previously
disclosed by Kelly, for the benefit of separating intact products from residual products (Kelly; paragraph [0011]) to improve quality of colorant. 

.	In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
The adjustment of particular conventional working conditions (e.g.,  employing one or more commonly-employed techniques of filtration, mixing, or finding an optimum temperature, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	Accordingly, the instant claims, in the range of methodological variables where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Response to Arguments
Applicant's amendments/arguments with respect to the obviousness rejection have been fully considered but they are not persuasive.
Applicant asserts that amended claim 28 cannot be rendered obvious since the cited references, do not alone or in combination, teach or suggest a process of making a natural colorant comprising mixing a combination of isolated or purified amino acids with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend and heating the blend, thus producing the natural colorant, wherein the material is in the form selected from the group consisting of whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. 
This is unpersuasive, since the claimed method is simply a variation of the prior art method of Wu et al. which anticipates the overall method and any variations would be well within the purview of the skilled practitioner.The adjustment of particular conventional working conditions (e.g., employing purified/isolated amino acids as an example of an amine-containing compound, or any natural starting material containing genepin, whether the whole fruit or juice, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	Applicant asserts Wu et al. (US 8,945,640) does not disclose a process of making a natural colorant with a material in the form selected from the group consisting of whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof, but instead Wu et al. uses genipin rich extracts. 

	However, what can be considered a botanical “extract” is very broad and can range from isolated chemical compounds from the raw botanical material to simply a crude preparation of ground of raw botanical material, such as juice from a juice. Indeed the instant Application would appear to indicate that Applicant’s preparation is actually an extract. The specification specifically discloses in example 1 that in preparation of the natural blue colorant Huito fruit was peeled, chopped, and blended with water (ratio of 1:2.5, huito:water). The resulting mixture was heated at 40°C for 10 minutes while adding 4% by weight (relative to the huito fruit weight) of an amino acid solution (isoleucine:lysine, 70:30). The resulting blend was filtered by vacuum filtration, and the filtrate  was heated at 80°C for 3 hours and concentrated. 

	This is unpersuasive, in that the Wu et al. (US 8,945,640) patent explicitly states:
Starting Materials 
(6)    The starting materials used in this process are fruits or leaves from a plant of Genipa americana L. which is also known by numerous informal names: genipap, huito, jaguar, bilito, cafecillo denta, caruto, caruto rebalsero, confiture de singe, danipa, genipa, genipa, genipayer bitu, guaitil, guaricha, guayatil colorado, huitol, huitoc, huitu, irayol, jagua blanca, jagua amarilla, jagua colorado, jeipapeiro, juniper, maluco, mandipa, marmelade-box, nandipa, nandipa genipapo, tapaculo, tapoeripa, taproepa totumillo, yagua, yanupa-i, yenipa-i, yenipapa bi, genipapo, huitoc, vito, chipara, guanapay, or other varieties such as jenipaporana, or jenipapo-bravo, etc. The fruit is optimal for harvest when mature in size, firm, and green to greenish brown in color. 
(7)    Materials may be whole fruit, fruit pulp, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruits or juice, water-insoluble part of fruit, and leaves from Genipa americana L. -5- 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655